Exhibit 10.2

 

Assumption and Supplement to Security Agreement

 

This Assumption and Supplement to Security Agreement (this “Agreement”) dated as
of this 21st day of March, 2018 from Limbach Holdings, Inc., a Delaware
corporation (the “New Debtor”), to Fifth Third Bank, an Ohio banking corporation
(“Fifth Third”), as administrative agent for the Secured Creditors (defined in
the Security Agreement hereinafter identified and defined) (Fifth Third acting
as such agent and any successor or successors to Fifth Third in such capacity
being hereinafter referred to as the “Administrative Agent”).

 

Preliminary Statements

 

           A.           Limbach Facility Services LLC (the “Borrower”) and
certain other parties have executed and delivered to the Administrative Agent
that certain Security Agreement dated as of July 20, 2016 (such Security
Agreement, as the same may from time to time be amended, modified or restated,
including supplements thereto which add additional parties as Debtors
thereunder, being hereinafter referred to as the “Security Agreement”), pursuant
to which such parties (the “Existing Debtors”) have granted to the
Administrative Agent for the benefit of the Secured Creditors a Lien on and
security interest in the Existing Debtors’ Collateral (as such term is defined
in the Security Agreement) to secure the Secured Obligations (as such term is
defined in the Security Agreement).

 

           B.           The Borrower provides the New Debtor with substantial
financial, managerial, administrative, and technical support and the New Debtor
will benefit, directly and indirectly, from credit and other financial
accommodations extended by the Secured Creditors to the Borrower.

 

Now, therefore, for value received, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Secured Creditors from time to time, the New Debtor hereby agrees as follows:

 

           1.           The New Debtor acknowledges and agrees that it shall
become a “Debtor” party to the Security Agreement effective upon the date of the
New Debtor’s execution of this Agreement and the delivery of this Agreement to
the Administrative Agent, and that upon such execution and delivery, all
references in the Security Agreement to the terms “Debtor” or “Debtors” shall be
deemed to include the New Debtor. Without limiting the generality of the
foregoing, the New Debtor hereby repeats and reaffirms all grants (including the
grant of a Lien and security interest), covenants, agreements, representations,
and warranties contained in the Security Agreement as amended hereby, each and
all of which are and shall remain applicable to the Collateral from time to time
owned by the New Debtor or in which the New Debtor from time to time has any
rights. Without limiting the foregoing, in order to secure payment of the
Secured Obligations, whether now existing or hereafter arising, the New Debtor
does hereby grant to the Administrative Agent for the benefit of the Secured
Creditors, and hereby agrees that the Administrative Agent has and shall
continue to have for the benefit of the Secured Creditors a continuing Lien on
and security interest in, among other things, all of the New Debtor’s Collateral
(as such term is defined in the Security Agreement), including, without
limitation, all of the New Debtor’s Accounts, Chattel Paper, Instruments,
Documents, General Intangibles Letter-of-Credit Rights, Supporting Obligations,
Deposit Accounts, Investment Property, Inventory, Equipment, Fixtures,
Commercial Tort Claims, and all of the other Collateral described in Section 2
of the Security Agreement, each and all of such granting clauses being
incorporated herein by reference with the same force and effect as if set forth
herein in their entirety except that all references in such clauses to the
Existing Debtors or any of them shall be deemed to include references to the New
Debtor. Nothing contained herein shall in any manner impair the priority of the
liens and security interests heretofore granted in favor of the Administrative
Agent under the Security Agreement.

 



 

 

 

           2.           Schedules A (Locations), Schedule B (Other Names),
Schedule C (Intellectual Property Rights), Schedule D (Real Estate Legal
Descriptions), Schedule E (Investment Property, Subsidiary Interests and
Deposits) and Schedule F (Commercial Tort Claims) to the Security Agreement
shall be supplemented (or amended and restated) by the information stated below
with respect to the New Debtor:

 

Schedule A

 

Locations

 

(Amended and Restated)

 

Name of Debtor (and State of
Organization and Organizational
Registration Number)

Chief Executive Office (and
name of record owner of such
location)

Additional Places of Business
and Collateral Locations
(and name of record owner of
such locations)

Limbach Holdings, Inc.

(Delaware Organization Number:

5516912

 

31-35th Street

Pittsburgh, PA 15201

(Giant Eagle, 35th Strouss Associates)

 

 

Limbach Holdings LLC

(Delaware Organization Number:

3588231

 

31-35th Street

Pittsburgh, PA 15201

(Giant Eagle, 35th Strouss Associates)

 

 

Limbach Facility Services LLC 

(Delaware Organization Number:

3555584

 

31-35th Street

Pittsburgh, PA 15201

(Giant Eagle, 35th Strouss Associates)

 

1251 Waterfront Place

Pittsburgh, PA 15201

(Record Owner: The Buncher Company)

 

   

301 East Pine Street

Suites 400 and 450

Orlando, FL 32801

(Record Owner: Highwoods Realty

Limited Partnership)

 

   

141 Parkway Road

Office No. 11

Bronxville, NY 10708

(Record Owner: Milburn Parkway, LLC)

 

 



 

 

 

Name of Debtor (and State of
Organization and Organizational
Registration Number) Chief Executive Office (and
name of record owner of such
location) Additional Places of Business
and Collateral Locations
(and name of record owner of
such locations)

Limbach Company LLC

(Delaware Organization Number:

3555572

 

31-35th Street

Pittsburgh, PA 15201

(Giant Eagle, 35th Strouss Associates)

 

1139 Broad Street

Greensburg, PA 15601

(Record Owner: Transpac, Inc.)

 

   

175 Titus Avenue

Suite 100

Warrington, PA 18976

(Record Owner: 175 Titus Partners, LP)

 

   

5C Chris Court

Dayton, NJ 08810

(Record Owner: LIT-CHRIS/RIDGE LLC)

 

   

926 Featherstone Road

Pontiac, MI 48342

(Record Owner: Limbach Company LLC)

 

   

45 Grand River Ave

Suite 401

Detroit, MI 48226

(Record Owner: 45 Grand River LLC)

 

   

624 Truck Court

Lansing, MI 48912

(Record Owner: Tamara L.L.C.)

 

   

822 Cleveland Ave

Columbus, OH 43201

(Record Owner: 243 Limited Partnership)

 

   

619 Reynolds Ave.

Columbus, OH 43201

(Record Owner: 243 Limited Partnership)

 

   

16635 Canaanville Hills Rd

Athens, OH 45791

(Record Owner: JBH Investments, LLC)

 

 



 

 

 

Name of Debtor (and State of
Organization and Organizational
Registration Number) Chief Executive Office (and
name of record owner of such
location) Additional Places of Business
and Collateral Locations
(and name of record owner of
such locations)    

46 Jonspin Road

Wilmington, MA 01187

(Record Owner: Jonspin Realty Trust)

 

   

13261 Mid-Atlantic Blvd.

Laurel, MD 20708

(Record Owner: Jackson-Shaw / Brickyard LP)

 

Limbach Company LP

(Delaware Organization Number:

3598729

 

31-35th Street

Pittsburgh, PA 15201

(Giant Eagle, 35th Strouss Associates)

 

1709 Apollo Court

Seal Beach, CA

(Record Owner: TPX Apollo, LLC)

 

Harper Limbach LLC

(Delaware Organization Number: 3555571

 

31-35th Street

Pittsburgh, PA 15201

(Giant Eagle, 35th Strouss Associates)

 

940 Williston Park Point

Lake Mary, FL 32746

(Record Owner: Butters Realty & Mtg.)

 

   

(Warehouse) 4265 Church Street, Suite 101

Sanford, FL 32771 (Record Owner: Global Commercial Properties LLC)

 

   

13261 West Laurel Street, Suite 800

Tampa, FL 3307

(Record Owner: Menke Pyramid, LLC)

 

Harper Limbach Construction LLC

(Delaware Organization Number: 5223617

 

31-35th Street

Pittsburgh, PA 1520

(Giant Eagle, 35th Strouss Associates)

 

13261 West Laurel Street, Suite 800

Tampa, FL 3307

(Record Owner: Menke Pyramid, LLC)

 

   

940 Williston Park Point

Lake Mary, FL 32746

(Record Owner: Butters Realty & Mtg.)

 

 

 



 

 

 

Supplement to Schedule B

 

Name of Debtor Prior Legal Names of Such Debtor    

Limbach Holdings, Inc. 



 

1347 Capital Corp.

Name of Debtor

 

Limbach Holdings, Inc.

  

Trade Names of Such Debtor

 

N/A

 

 

Supplement to Schedule C

 

Intellectual Property Rights

 

None.

  

Supplement to Schedule D

 

Real Estate Legal Descriptions

 

None.

  

Supplement to Schedule E

 

Investment Property, Subsidiary Interests and Deposits

  

A.Investment Property (Other Than Subsidiary Interests)

 

None.

  

B.Subsidiary Interests

 



Name of Debtor Name of Subsidiary Issuer

Type of Organization

(e.g., Corporation,

Partnership, Limited

Liability Company

Jurisdiction of Organization No. of Issued Shares/Units Certificate No. (If Any)

Percentage of

Issuer’s

Ownership

Interests

Limbach Holdings, Inc. Limbach Holdings LLC Corporation Delaware N/A N/A 100%

 

 

 

 

C.Deposits

 



Name of Debtor Name of Depository Type of Account

Account

Number

Limbach Holdings, Inc. Fifth Third Bank Operating Account



 x6917

Limbach Company LLC, d/b/a Limbach Watson JV II The Private Bank & Trust Joint
Venture Account x7242± Limbach Company LLC, d/b/a HMP II JV Wheaton Bank & Trust
Company Joint Venture Account X1742±

 



* Note: Accounts to include such other deposit accounts maintained from time to
time with the Administrative Agent.

 

** Note: Accounts marked with ± are Excluded Deposit Accounts (as defined in the
Credit Agreement).

 

Supplement to Schedule F

 

Commercial Tort Claims

None.

  

           3.           The New Debtor hereby acknowledges and agrees that the
Secured Obligations are secured by all of the Collateral according to, and
otherwise on and subject to, the terms and conditions of the Security Agreement
to the same extent and with the same force and effect as if the New Debtor had
originally been one of the Existing Debtors under the Security Agreement and had
originally executed the same as such an Existing Debtor.

 

           4.           All capitalized terms used in this Agreement without
definition shall have the same meaning herein as such terms have in the Security
Agreement, except that any reference to the term “Debtor” or “Debtors” and any
provision of the Security Agreement providing meaning to such term shall be
deemed a reference to the Existing Debtors and the New Debtor. Except as
specifically modified hereby, all of the terms and conditions of the Security
Agreement shall stand and remain unchanged and in full force and effect.

 



 

 

 

           5.           The New Debtor agrees to execute and deliver such
further instruments and documents and do such further acts and things as the
Administrative Agent may deem necessary or proper to carry out more effectively
the purposes of this Agreement.

 

          6.           No reference to this Agreement need be made in the
Security Agreement or in any other document or instrument making reference to
the Security Agreement, any reference to the Security Agreement in any of such
to be deemed a reference to the Security Agreement as modified hereby.

 

           7.           This Agreement may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Any of the parties hereto may execute this Agreement by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original. Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission of an Adobe portable document format file (also known as a
“PDF” file) shall be effective as delivery of a manually executed counterpart
hereof. This Agreement shall be governed by and construed in accordance with the
law of the State of New York, without regard to conflicts of law provisions
(other than Sections 5-1401 and 5-1402 of the New York General Obligations law).

 

 

 

 

  Limbach Holdings, Inc.           By Scott Wright     Name: Scott Wright    
Title: Corporate Secretary

 



Accepted and agreed to as of the date first above written.

 

  Fifth Third Bank, as Administrative Agent           By S. Bradley McDougall  
  Name: S. Bradley McDougall     Title: Vice President

 

[Signature Page to Assumption and Supplement to Security Agreement (Third
Amendment)—

 

Limbach Facility Services LLC]

 

 

